                            Case 2:19-cv-00217-JAD-NJK Document 4 Filed 04/22/19 Page 1 of 2



                       1   Robert P. Spretnak (Bar No. 5135)
                           Email: bob@spretnak.com
                       2   LAW OFFICES OF ROBERT P. SPRETNAK
                           8275 S. Eastern Avenue, Suite 200
                       3   Las Vegas, Nevada. 89123
                           Tel: (702) 454-4900 Fax: (702) 938-1055
                       4
                           Attorneys for Plaintiff Kevin Becker
                       5
                           Edith S. Shea (SBN 177578) (pro hac vice admission pending)
                       6   E-mail: eshea@bwslaw.com
                           Karen T. Tsui (SBN 305869) (pro hac vice admission pending)
                       7   E-mail: ktsui@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       8   444 South Flower Street, Suite 2400
                           Los Angeles, CA 90071-2953
                       9   Tel: 213.236.0600 Fax: 213.236.2700

                      10   Attorneys for Defendants The Paul Revere Life Insurance
                           Company and Unum Group
                      11

                      12                                        UNITED STATES DISTRICT COURT
                      13                                            DISTRICT OF NEVADA
                      14   KEVIN BECKER,                                       Case No. 2:19-cv-00217-JAD-NJK
                      15                           Plaintiff,                  STIPULATION FOR A 3-WEEK
                                                                               EXTENSION OF TIME TO FILE
                      16   v.                                                  RESPONSIVE PLEADING
                      17   PERFORMANCE FOOD GROUP, INC.                        (FIRST REQUEST)
                           WELFARE PLAN,
                      18                                                       [LOCAL RULE IA 6-1]
                                                   Defendant.
                      19                                                       Complaint served: April 2, 2019
                      20                                                       Current response date: April 23, 2019
                                                                               New response date: May 14, 2019
                      21

                      22            This is the first stipulation for an extension of time to respond to the Complaint. Plaintiff

                      23   Kevin Becker (“Plaintiff”) served Performance Food Group, Inc. Welfare Plan (“Defendant”)

                      24   with the Complaint on Aril 2, 2019, such that any responsive pleading would be due on April 23,

                      25   2019. Pursuant to Local Rule IA 6-1, Plaintiff and Defendant, by and through counsel, hereby

                      26   stipulate and agree that Defendant shall have a 3-week extension of time from April 23, 2019 to

                      27   May 14, 2019, within which to respond to the Complaint.

                      28   ///
B URKE , W I LLI AMS &
   S ORENS EN , LLP
  ATTORNEYS AT LAW
                           LA #4834-1483-1764 v1                            -1-
     LOS A NG EL ES
                            Case 2:19-cv-00217-JAD-NJK Document 4 Filed 04/22/19 Page 2 of 2



                       1            Said extension is necessary to allow Defendant’s counsel time to obtain the necessary files

                       2   to prepare an appropriate response.

                       3            IT IS SO STIPULATED.

                       4

                       5   Dated: April 22, 2019                          LAW OFFICES OF ROBERT P. SPRETNAK
                       6

                       7                                                  By: /s/
                                                                              Robert P. Spretnak
                       8                                                  Attorneys for Plaintiff Kevin Becker
                       9   Dated: April 22, 2019                          BURKE, WILLIAMS & SORENSEN, LLP
                      10

                      11                                                  By: /s/
                                                                               Edith Shea
                      12                                                       Karen Tsui
                                                                          Attorneys for Defendant Performance Food Group,
                      13                                                  Inc. Welfare Plan
                      14

                      15

                      16                                                 ORDER
                      17            IT IS SO ORDERED.
                      18

                      19   Dated: April ___,
                                        22 2019                                  _____________________________
                                                                                   UnitedStates
                                                                                 United  States District JudgeJudge
                                                                                                Magistrate
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
B URKE , W I LLI AMS &
   S ORENS EN , LLP
  ATTORNEYS AT LAW
                           LA #4834-1483-1764 v1                          -2-
     LOS A NG EL ES
